Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/23/20.  
Claims 1-2 and 4-9 are pending and are being examined in this Office Action. Claims 1 has been amended and claim 3 has been deleted.

Objections
Claim 1 is objected to because of awkward phrasing. The examiner suggests in step a and b, “in liquid phase” should be “in the liquid phase”. In step c, “with a HF” should be “with HF” and “catalyst of the step b” should be “catalyst of step b”. In step f, “in the step e” should be “in step e”.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jian et al. (CN 101973888, pub date 2/16/2011, the human English translation is used herein), in view of Nakada et al. (EP 0462514, pub date 12/27/1991), further in view of Yao et al. (Renewable and Sustainable Energy Reviews, 2015, 47, 519).
Applicant Claims
The instant claims are drawn to a process for the manufacture of TFEA (trifluoroethylamine) comprising the steps of: (a) providing HCFC-133a(1,1,1-trifluoro-2-chloroethane) as a starting material in liquid phase  (b) providing NH3(ammonia), a catalyst and a base in liquid phase  (c) mixing the HCFC-133a of (a) with a HF and the catalyst of the step (b); (d) feeding a liquid phase mixture obtained in step (c) into at least one continuous flow reactor with upper lateral dimensions of about < 4 mm, wherein the continuous flow reactor is a microreactor, and therein carrying out the reaction of HCFC-133a with the liquid phase NH3 in the presence of the said catalyst to obtain a liquid phase reaction mixture comprising TFEA; the mixture obtained in (c) fed into at least one microreactor under one or more of the following conditions: - flow rate: of from about 10 ml/h up to about 400 1/h; temperature: of from about 30 0C up to about 150 °C; pressure: of from about 5 bar up to about 50 bar; - residence time: of from about 1 second up to about 60 minutes; (e) withdrawing the liquid phase reaction mixture obtained in step (d) from the microreactor, to yield a TFEA product; and Page 2 of 7(f) purifying and/or isolating the TFEA product obtained inthe step (e) to yield purified and/or isolated TFEA; wherein in the fluorination reaction the catalyst is a halogenation catalyst.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Jian et al. teaches reacting ammonia water, (ammonia is also a base), with 1,1,1-trifluoro-2-chloroethane in glycerol in the liquid phase into a reactor at a flow rate  2 L/hr, temperature of 150 degrees C, pressure of 4.0 MPa, to give 2,2,2-trifluoroethylamine product in high yields (yields of 96.8% and 97.8%). The solution is then deaminated with base, e.g. sodium 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Jian et al. is deficient in the sense that it does not teach using a microreactor or an antimony fluorination catalyst.
Nakada et al. teaches “To have the SbClxFy catalyst present in the reaction system, it is preferred to add antimony pentachloride to the reaction system. It is known that added antimony pentachloride is partly fluorinated with HF to form SbClxFy, When SbClxFy is used as a catalyst for the fluorination of a compound having a hydrogen atom which can be chlorinated or a double bond such as trichloroethylene, the fluorination reaction rate increases as the content of fluorine in SbClxFy increases, whereby side reactions are suppressed. By using the excess amount of HF in relation to antimony pentachloride to keep the fluorine content in SbClxFy high, an addition reaction is promoted and in turn R·133a is produced with a good selectivity. That is, by regenerating consumed SbClxFy having the high fluorine content with the excess amount of HF and supplying trichloroethylene at a rate which does not exceed a regeneration rate of the catalyst, the fluorine content in SbClxFy is kept high and the production of R-122, which tends to be formed when the chlorine content in SbClxFy is high, is suppressed.” (column 3, lines 30-45)
Thus Nakada et al. teaches the use of an antimony fluorination catalyst, e.g. antimony pentachloride, for the fluorination of a compound can increase the fluorination reaction rate and suppress side reactions.

Yao et al. teaches that “Further benefits can be realized by scaling down the reactor dimensions to micrometers, thereby reducing the consumption of reagents during the optimization process and improving the uniformity of temperature and residence times within the reaction volume.” (last paragraph of page 520 to first paragraph of page 521) 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute Yao et al.’s microreactor for Jian et al.’s reactor, since 
It would also be obvious to use Nakada et al.’s antimony fluorination catalyst in Jian et al.’s fluorination in order to increase the fluorination reaction rate and suppress side reactions, absent evidence to the contrary.
With regard to “wherein the catalyst is antimony pentafluoride (SbF5) and is prepared in an autoclave by reaction of SbCl5 with HF, consisting of SbF5 in HF which forms the active species H2F+SbF6-, prior to reaction step (d)”, the examiner asserts that these claim limitations are product by process limitations and thus do not have patentable weight.
Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113.
Furthermore based on Nakada et al.’s teaching that antimony pentachloride is fluorinated by HF to give a multifluorinated antimony catalyst, applicant’s antimony pentafluoride (SbF5) catalyst would be obvious since Nakada et al. teaches using an excess of 
With regard to Applicant’s limitation regarding the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because Yao et al. teaches a range of dimensions, reaction conditions and materials for the microreactor and that microreactors can improve the uniformity of residence times, the examiner asserts that the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure are art recognized result-effective variables, absent evidence to the contrary. Thus it would be obvious in the optimization process to optimize the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure. The Applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the Applicant, the formation of HCFC-133a (R-133a), 1,1,1-trifluoro-2-chloroethane or 1-chloro-2,2,2-trifluoroethane in high yield, for the chemical industry.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8-9, 18-24 and 31-32 of copending Application No. 16547547.

Although the conflicting claims are not absolutely identical, they are not patentably distinct from each other because it is obvious to one of ordinary skill in the art to choose the appropriate reagents, reaction and purification steps to make the TFEA product.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument for a liquid phase reaction without any solvent. Also the applicant argues Jian et al. is not suitable for industrial scale because glycerol is very polar and not a good solvent to dissolve the reagents. Also glycerol solutions is not good for isolation of the product and would block a microreactor and the lack of recycling step. Also applicant argues Nakada et al.’s catalyst system would be deactivated for 8 hours and the azeotrope would block the microchannel system. Thus there is no motivation to combine the references.
The examiner does not agree with applicant’s arguments.
The examiner responds by stating that applicant's transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the 
The examiner also responds by stating that counsel has not supported its arguments with evidence in the record.  The applicant has not provided factual support of their allegations, e.g. the glycerol solution being not good for isolation of the product and blocking a microreactor, Nakada et al.’s catalyst system being deactivated for 8 hours and the azeotrope would block the microchannel system. These general allegations are not sufficient to support an assertion of unexpected results, without factual data to support these statements.  Thus the examiner interprets this statement as opinion and not as fact.  “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” (MPEP 716.01(c), 700-290)
The USPTO relies on the applicants to provide evidence of a nexus between rebuttal evidence and the claimed invention. As the Court of Appeals for the Federal Circuit (CAFC) stated in In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996).  This hard evidence would include tables or data and not mere argument.    Also see Amicus Inc. v. Post-Tension of Texas Inc., 5 USPQ2d 1735 (1987); Ecolochem v. Mobile Water Technology, 8 USPQ2d 1065 (1988); Lantech Inc. v. Kaufman Co. of Ohio Inc., 12 USPQ2d, 1076 (1989).
Furthermore, the rejection was based on a combination of references, not on the references individually.  The examiner maintains that it would be obvious to combine the 
The Examiner also points to the Supreme Court decision in KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure.
Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner submits that one of ordinary skill in the art would have a reasonable expectation of success by combining the teaching in the references.
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute Yao et al.’s microreactor for Jian et al.’s reactor, since microreactors have been shown to improve unit operations and optimize reaction conditions. Absent evidence to the contrary, the examiner asserts that using a microreactor for Jian et al.’s chemical reaction is an obvious optimization tool, since microreactors are well-known in the art and used extensively in the chemical industry. Note that the prior art provides the same effect desired by the Applicant, the formation of pure 2,2,2-trifluoroethylamine in high yield by a reaction in the liquid phase for the chemical industry.

Conclusion
No claim is allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658